 

Exhibit 10.1

 

 

TRANSFER AND SALE AGREEMENT

 

by and between

 

HARLEY-DAVIDSON CREDIT CORP.,

 

as Seller

 

and

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

 

as Purchaser

 

Dated as of February 15, 2008

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITION

1

 

 

 

SECTION 1.01.

GENERAL

1

 

 

 

ARTICLE II TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

1

 

 

 

SECTION 2.01.

CLOSING

1

SECTION 2.02.

CONDITIONS TO THE CLOSING

2

SECTION 2.03.

ASSIGNMENT OF AGREEMENT

3

SECTION 2.04.

[INTENTIONALLY OMITTED]

3

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

 

 

 

SECTION 3.01.

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

4

SECTION 3.02.

REPRESENTATIONS AND WARRANTIES REGARDING EACH CONTRACT

5

SECTION 3.03.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACTS IN THE AGGREGATE

8

SECTION 3.04.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACT FILES

9

 

 

 

ARTICLE IV PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

9

 

 

 

SECTION 4.01.

CUSTODY OF CONTRACTS

9

SECTION 4.02.

FILING

9

SECTION 4.03.

NAME CHANGE OR RELOCATION

9

SECTION 4.04.

COSTS AND EXPENSES

10

SECTION 4.05

SALE TREATMENT

10

SECTION 4.06

SEPARATENESS FROM TRUST DEPOSITOR

10

SECTION 4.07

PROTECTION OF SECURITY INTERESTS

10

 

 

 

ARTICLE V REMEDIES UPON MISREPRESENTATION

10

 

 

 

SECTION 5.01.

REPURCHASES OF CONTRACTS FOR BREACH OF REPRESENTATIONS AND WARRANTIES

10

 

 

 

ARTICLE VI INDEMNITIES

11

 

 

 

SECTION 6.01.

SELLER INDEMNIFICATION

11

SECTION 6.02.

LIABILITIES TO OBLIGORS

11

SECTION 6.03.

TAX INDEMNIFICATION

11

SECTION 6.04.

OPERATION OF INDEMNITIES

12

 

 

 

ARTICLE VII MISCELLANEOUS

12

 

 

 

SECTION 7.01.

PROHIBITED TRANSACTIONS WITH RESPECT TO THE TRUST

12

SECTION 7.02.

MERGER OR CONSOLIDATION

12

SECTION 7.03.

TERMINATION

13

SECTION 7.04.

ASSIGNMENT OR DELEGATION BY SELLER

13

SECTION 7.05.

AMENDMENT

13

SECTION 7.06.

NOTICES

14

SECTION 7.07.

MERGER AND INTEGRATION

14

SECTION 7.08.

HEADINGS

14

SECTION 7.09.

GOVERNING LAW

14

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

 

Form of Assignment

 

Exhibit B

 

Form of Officer’s Certificate

 

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT, dated as of February 15, 2008, is made by and between
Harley-Davidson Credit Corp., a Nevada corporation, as seller hereunder
(together with its successors and assigns “Harley-Davidson Credit” or “Seller”),
and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (together with its successors and assigns
“Trust Depositor”), as purchaser hereunder.

 

WHEREAS, in the regular course of its business, Seller purchases and services
(i) motorcycle conditional sales contracts from Harley-Davidson motorcycle
retailers and (ii) motorcycle promissory note and security agreements from
Eaglemark Savings Bank, each of which contracts provides for installment payment
obligations by or on behalf of the retailer’s customer/purchaser and grants a
security interest in the related motorcycle in order to secure such obligations;

 

WHEREAS, Seller and Trust Depositor wish to set forth the terms and conditions
pursuant to which Trust Depositor will acquire from time to time the “Contract
Assets,” as hereinafter defined; and

 

WHEREAS, Trust Depositor intends concurrently with its purchase of Contract
Assets hereunder to convey all right, title and interest in such Contract Assets
to Harley-Davidson Motorcycle Trust 2008-1 (the “Trust”) pursuant to the Sale
and Servicing Agreement dated as of February 15, 2008 by and among Trust
Depositor, Harley-Davidson Credit, as Servicer, the Trust, as issuer (the
“Issuer”) and The Bank of New York Trust Company, N.A., as Indenture Trustee (as
amended, supplemented or otherwise modified from time to time, the “Sale and
Servicing Agreement”), executed concurrently herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, Seller and Trust Depositor agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Section 1.01.        General.  Unless otherwise defined in this Agreement,
capitalized terms used herein (including in the preamble above) shall have the
meanings assigned to them in the Sale and Servicing Agreement.

 


ARTICLE II


 


TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT


 

Section 2.01.        Closing.  Subject to and upon the terms and conditions set
forth in this Agreement, Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to Trust Depositor, in consideration of Trust Depositor’s
payment of $486,000,000 (less fees and expenses in connection with the offering
and sale of the Class A Notes and certain deposits to the Reserve Fund on the
Closing Date) in cash as the purchase price therefor, (i) all the right, title
and interest of Seller in and to the Contracts listed on the List of Contracts
in effect on the Closing Date (including, without limitation, all security
interests and all rights to receive payments which are collected pursuant
thereto after the Cutoff Date, including any liquidation proceeds therefrom, but
excluding any rights to receive payments which were collected pursuant thereto
on or prior to the Cutoff Date), (ii) all rights of Seller under any physical
damage or other individual insurance policy (including a “forced placed” policy,
if any), any debt insurance policy or any debt cancellation agreement relating
to any such Contract, an Obligor or a

 

--------------------------------------------------------------------------------


 

Motorcycle securing such Contract, (iii) all security interests in each such
Motorcycle, (iv) all documents contained in the related Contract Files, (v) all
rights of Seller in the Lockbox, Lockbox Account and related Lockbox Agreement
to the extent they relate to the Contracts, (vi) all rights (but not the
obligations) of the Seller under any motorcycle dealer agreements between the
dealers (i.e. originators of certain Contracts) and the Seller, (vii) all rights
of Seller to certain rebates of premiums and other amounts relating to insurance
policies, debt cancellation agreements, extended service contracts or other
repair agreements and other items financed under such Contracts and (viii) all
proceeds and products of the foregoing (items (i) - (viii), being collectively
referred to herein as the “Contract Assets”).  Although Seller and Trust
Depositor agree that any such transfer is intended to be a sale of ownership in
the Contract Assets, rather than the mere granting of a security interest to
secure a borrowing, in the event such transfer is deemed to be of a mere
security interest to secure indebtedness, Seller shall be deemed to have granted
Trust Depositor a perfected first priority security interest in such Contract
Assets and this Agreement shall constitute a security agreement under applicable
law.  If such transfer is deemed to be the mere granting of a security interest
to secure a borrowing, Trust Depositor may, to secure Trust Depositor’s own
borrowing under the Sale and Servicing Agreement (to the extent that the
transfer of the Contract Assets thereunder is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign (i) all or a
portion of the Contract Assets pledged to Trust Depositor and not released from
the security interest of this Agreement at the time of such pledge and
assignment, and (ii) all proceeds thereof.  Such repledge and reassignment may
be made by Trust Depositor with or without a repledge and reassignment by Trust
Depositor of its rights under this Agreement, and without further notice to or
acknowledgment from Seller.  Seller waives, to the extent permitted by
applicable law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against Trust Depositor or any
assignee of Trust Depositor relating to such action by Trust Depositor in
connection with the transactions contemplated by the Sale and Servicing
Agreement.  To the extent the cash purchase price for the Contract Assets sold
by the Seller to the Trust Depositor is less than the principal balance of the
Contracts as of the Cutoff Date, the difference shall be deemed to be a capital
contribution by the Seller to the Trust Depositor.

 

Section 2.02.        Conditions to the Closing.  On or before the Closing Date,
Seller shall deliver or cause to be delivered to Trust Depositor each of the
documents, certificates and other items as follows:

 

(a)           The List of Contracts, certified by the Chairman of the Board,
President or any Vice President of Seller together with an Assignment
substantially in the form attached as Exhibit A hereto.

 

(b)           A certificate of an officer of Seller substantially in the form of
Exhibit B hereto.

 

(c)           An opinion of counsel for Seller substantially in the form of
Exhibit D to the Sale and Servicing Agreement.

 

(d)           A letter or letters from Ernst & Young LLP, or another nationally
recognized accounting firm, addressed to Trust Depositor and the Issuer and the
Trustees and stating that such firm has reviewed a sample of the Contracts and
performed specific procedures for such sample with respect to certain contract
terms and identifying those Contracts which do not so conform.

 

(e)           Copies of resolutions of the Board of Directors of Seller or of
the Executive Committee of the Board of Directors of Seller approving the
execution, delivery and performance

 

2

--------------------------------------------------------------------------------


 

of this Agreement and the transactions contemplated hereunder, certified in each
case by the Secretary or an Assistant Secretary of Seller.

 

(f)            Officially certified recent evidence of due incorporation and
good standing of Seller under the laws of Nevada.

 

(g)           Evidence of proper filing with the appropriate office in Nevada of
a UCC financing statement naming Seller as debtor, naming Trust Depositor as
assignor secured party and the Issuer as secured party, and listing the Contract
Assets as collateral as well as evidence of proper filing with the appropriate
office in Delaware of a UCC financing statement naming the Issuer as debtor,
naming the Indenture Trustee, as secured party, and listing the Contract Assets
as collateral.

 

(h)           An Officer’s Certificate from Seller certifying that the Seller,
on or prior to the Closing Date, has indicated in its computer files, in
accordance with its customary standards, policies and procedures, that the
Contracts have been conveyed to the Trust Depositor pursuant to this Agreement.

 

(i)            The documents, certificates and other items described in
Section 2.02 of the Sale and Servicing Agreement, to the extent not already
described above.

 

Section 2.03.        Assignment of Agreement.  Trust Depositor has the right to
assign its interest under this Agreement to the Issuer as may be required to
effect the purposes of the Sale and Servicing Agreement, without further notice
to, or consent of, Seller, and the Issuer shall succeed to such of the rights of
Trust Depositor hereunder as shall be so assigned.  Seller acknowledges that,
pursuant to the Sale and Servicing Agreement, Trust Depositor will assign all of
its right, title and interest in and to the Contract Assets and its right to
exercise the remedies created by Section 5.01 hereof for breaches of
representations and warranties of Seller contained in Sections 3.01, 3.02, 3.03
and 3.04 hereof to the Issuer and the Indenture Trustee for the benefit of the
Noteholders.  Seller agrees that, upon such assignment to the Issuer and the
Indenture Trustee, such representations will run to and be for the benefit of
the Issuer and the Indenture Trustee and the Issuer and the Indenture Trustee
may enforce directly without joinder of Trust Depositor, the obligations of
Seller set forth herein.

 

Section 2.04.        [Intentionally Omitted].

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

Seller makes the following representations and warranties, on which Trust
Depositor will rely in purchasing the Contract Assets on the Closing Date and
concurrently reconveying the same to the Trust, and on which the Trust, the
Indenture Trustee and the Noteholders will rely under the Sale and Servicing
Agreement.  Such representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, but shall survive the sale, transfer and
assignment of the Contracts to the Trust and the pledge of the Contracts to the
Indenture Trustee.  The repurchase obligation of Seller set forth in
Section 5.01 below and in Section 7.08 of the Sale and Servicing Agreement
constitutes the sole remedy available for a breach of a representation or
warranty of Seller set forth in Section 3.02, 3.03 or 3.04 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 3.01.        Representations and Warranties Regarding Seller.  Seller
represents and warrants, as of the execution and delivery of this Agreement and
as of the Closing Date, that:

 

(a)           Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor.  Seller is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms of the Sale and Servicing Agreement.

 

(b)           Authorization; Binding Obligation.  Seller has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party.  This Agreement and the
other Transaction Documents to which the Seller is a party constitute the legal,
valid and binding obligation of Seller enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

(c)           No Consent Required.  Seller is not required to obtain the consent
of any other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.

 

(d)           No Violations.  Seller’s execution, delivery and performance of
this Agreement and the other Transaction Documents to which the Seller is a
party will not violate any provision of any existing law or regulation or any
order or decree of any court or the Articles of Incorporation or Bylaws of
Seller, or constitute a material breach of any mortgage, indenture, contract or
other agreement to which Seller is a party or by which Seller or any of Seller’s
properties may be bound.

 

(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of Seller threatened, against Seller or any of its properties or with
respect to this Agreement or any other Transaction Document to which the Seller
is a party which, if adversely determined, would in the opinion of Seller have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller or the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party.

 

(f)            State of Incorporation; Name; No Changes.  Seller’s state of
incorporation is the State of Nevada.  Seller’s exact legal name is as set forth
in the first paragraph of this Agreement.  Seller has not changed its name
whether by amendment of its Articles of Incorporation, by

 

4

--------------------------------------------------------------------------------


 

reorganization or otherwise, and has not changed its state of incorporation,
within the four months preceding the Closing Date.

 

(g)           Operations.  Approximately 5.00% of the aggregate principal
balance of contracts financed from time to time by the Seller are secured by
motorcycles manufactured by Buell.

 

(h)           Solvency.  The Seller, after giving effect to the conveyances made
by it hereunder, is Solvent.

 

Section 3.02.        Representations and Warranties Regarding Each Contract. 
Seller represents and warrants as to each Contract as of the execution and
delivery of this Agreement and as of the Closing Date that:

 

(a)           List of Contracts.  The information set forth in the List of
Contracts is true, complete and correct in all material respects as of the
Cutoff Date.

 

(b)           Payments.  As of the Cutoff Date, the most recent scheduled
payment with respect to any Contract either had been made or was not delinquent
for more than 30 days.  To the best of Seller’s knowledge, all payments made on
each Contract were made by the respective Obligor or under a debt insurance
policy or debt cancellation agreement.

 

(c)           No Waivers.  As of the Closing Date, the terms of the Contracts
have not been waived, altered or modified in any respect, except by instruments
or documents included in the related Contract File.

 

(d)           Binding Obligation.  Each Contract is a legal, valid and binding
payment obligation of the Obligor thereunder and is enforceable in accordance
with its terms, except as such enforceability may be limited by insolvency,
bankruptcy, moratorium, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally.

 

(e)           No Defenses.  No Contract is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of such Contract or the exercise of any right
thereunder will not render the Contract unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and no such right of rescission, setoff, counterclaim or
defense has been asserted with respect thereto.

 

(f)            Insurance.  The Seller, in accordance with its policies and
procedures, has determined that, as of the date of origination of each Contract,
the related Obligor had obtained or agreed to obtain physical damage insurance
covering the Motorcycle.  The terms of each Contract require that for the term
of such Contract the Motorcycle securing such Contract will be covered by
physical damage insurance.

 

(g)           Origination.  Each Contract (i) was originated by a
Harley-Davidson motorcycle dealer or by Eaglemark Savings Bank, in each case, in
the regular course of its business, (ii) was fully and properly executed by the
parties thereto, and (iii) has been purchased by Seller in the regular course of
its business.  Each Contract was sold by Eaglemark Savings Bank or such

 

5

--------------------------------------------------------------------------------


 

motorcycle dealer, as the case may be, to the Seller without any fraud or
misrepresentation on the part of Eaglemark Savings Bank or, to the knowledge of
the Seller, such motorcycle dealer.

 

(h)           Lawful Assignment.  No Contract was originated in or is subject to
the laws of any jurisdiction whose laws would make the sale, transfer and
assignment of the Contract under this Agreement or under the Sale and Servicing
Agreement or the pledge of the Contract under the Indenture unlawful, void or
voidable.

 

(i)            Compliance with Law.  None of the Contracts, the origination of
the Contracts by Harley-Davidson motorcycle dealers or Eaglemark Savings Bank,
the purchase of the Contracts by the Seller, the sale of the Contracts by the
Seller to the Trust Depositor or by the Trust Depositor to the Trust, or any
combination of the foregoing, violated at the time of origination or as of the
Closing Date, in any material respect any requirement of any federal, state or
local law and regulations thereunder, including, without limitation, usury,
truth in lending, motor vehicle installment loan and equal credit opportunity
laws, applicable to the Contracts and the sale of Motorcycles.

 

(j)            Contract in Force.  As of the Closing Date, no Contract has been
satisfied or subordinated in whole or in part or rescinded, and the related
Motorcycle securing any Contract has not been released from the lien of the
Contract in whole or in part.

 

(k)           Valid Security Interest.  Each Contract creates a valid,
subsisting and enforceable first priority perfected security interest in favor
of Seller or Eaglemark Savings Bank (as the case may be) in the Motorcycle
covered thereby, and such security interest has been validly assigned by
Eaglemark Savings Bank to Seller (where applicable) and by Seller to the Trust
Depositor.  Seller’s security interest has been validly assigned by the Seller
to the Trust Depositor pursuant to this Agreement and by the Trust Depositor to
the Issuer pursuant to the Sale and Servicing Agreement.  Immediately prior to
the transfer, assignment and conveyance thereof, each Contract is secured by a
first priority, validly perfected security interest in the Motorcycle covered
thereby in favor of the Seller or Eaglemark Savings Bank as secured party or all
necessary and appropriate actions have been commenced that would result in a
first priority, validly perfected security interest in the Motorcycle covered
thereby in favor of the Seller or Eaglemark Savings Bank as secured party,
except, in each case, as to priority for any lien for taxes, labor, materials or
of any state law enforcement agency affecting a Motorcycle.

 

(l)            Good Title.  Each Contract was purchased by Seller for value and
taken into possession prior to the Cutoff Date in the ordinary course of its
business, without knowledge that the Contract was subject to a security
interest.  No Contract has been sold, assigned or pledged to any person other
than Trust Depositor and the Issuer as the transferee of Trust Depositor, and
prior to the transfer of the Contract to Trust Depositor, Seller had good and
marketable title to each Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest and was the sole owner thereof
and had full right to transfer the Contract to Trust Depositor, and, immediately
upon the transfer of each Contract by the Seller, the Trust Depositor shall have
good and marketable title to each Contract free and clear of any encumbrance,
equity, loan, pledge, charge, claim or security interest, and, immediately upon
the transfer of each Contract by the Trust Depositor, the Issuer shall have good
and marketable title to each Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest.

 

6

--------------------------------------------------------------------------------


 

(m)          No Defaults.  As of the Cutoff Date, no default, breach, violation
or event permitting acceleration existed with respect to any Contract and no
event had occurred which, with notice and the expiration of any grace or cure
period, would constitute such a default, breach, violation or event permitting
acceleration under such Contract.  Seller has not waived any such default,
breach, violation or event permitting acceleration, and Seller has not granted
any extension of payment terms on any Contract.  As of the Cutoff Date, no
Motorcycle had been repossessed.

 

(n)           No Liens.  As of the Closing Date there are, to the best of
Seller’s knowledge, no liens or claims which have been filed for work, labor or
materials affecting the Motorcycle securing any Contract which are liens prior
to, or equal with, the lien of such Contract.

 

(o)           Installments.  Each Contract has a fixed Contract Rate and
provides for monthly payments of principal and interest which, if timely made,
would fully amortize the loan on a simple-interest basis over its term.

 

(p)           Enforceability.  Each Contract contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the collateral of the benefits of the
security.

 

(q)           One Original.  Each Contract is evidenced by only one original
executed Contract, which original has been delivered to the Issuer or its
designee on or before the Closing Date.

 

(r)            No Government Obligors.  No Obligor is the United States
government or an agency, authority, instrumentality or other political
subdivision of the United States government.

 

(s)           Lockbox Bank.  The Lockbox Bank is the only institution holding
any Lockbox Account for receipt of payments from Obligors, and all Obligors have
been instructed to make payments to the Lockbox Account (either directly by
remitting payments to the Lockbox, or indirectly by making payments through
direct debit, the telephone or the internet to an account of the Servicer which
payments will be subsequently transferred from such account to one or more
Lockbox Banks), and no person claiming through or under Seller has any claim or
interest in the Lockbox Account other than the Lockbox Bank; provided, however,
that other “Trusts” (as defined in the Lockbox Agreement) shall have an interest
in certain other collections therein not related to the Contracts.

 

(t)            Obligor Bankruptcy.  At the Cutoff Date, no Obligor was subject
to a bankruptcy proceeding (according to the records of the Seller) within the
one year preceding the Cutoff Date.

 

(u)           Chattel Paper.  The Contracts constitute tangible chattel paper
within the meaning of the UCC.

 

(v)           Contract Not Assumable.  No Contract is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the Trust Depositor with respect to such Contract.

 

(w)          Selection Criteria.  Each Contract is secured by a new or used
Motorcycle.  No Contract has a Contract Rate less than 3.000%.  Each Contract
amortizes the amount financed

 

7

--------------------------------------------------------------------------------


 

over an original term no greater than 84 months.  Each Contract has a Principal
Balance of at least $500.00 as of the Cutoff Date.

 

Section 3.03.        Representations and Warranties Regarding the Contracts in
the Aggregate.  Seller represents and warrants, as of the execution and delivery
of this Agreement and as of the Closing Date, that:

 

(a)           Amounts.  The sum of the aggregate Principal Balances payable by
Obligors under the Contracts as of the Cutoff Date equals or exceeds the sum of
the principal balance of  the Notes on the Closing Date.

 

(b)           Characteristics.  The Contracts have the following
characteristics: (i) all the Contracts are secured by Motorcycles; (ii) no
Contract has a remaining maturity of more than 84 months; and (iii) the final
scheduled payment on the Contract with the latest maturity is due no later than
May 2015.  Approximately 78.54% of the Principal Balance of the Contracts as of
the Cutoff Date is attributable to loans for purchases of new Motorcycles and
approximately 21.46% is attributable to loans for purchases of used
Motorcycles.  No Contract was originated after the Cutoff Date.  Approximately
99.11% of the Principal Balance of the Contracts as of the Cutoff Date is
attributable to loans for purchases of Motorcycles manufactured by
Harley-Davidson or Buell and approximately 0.89% of the Principal Balance of the
Contracts as of the Cutoff Date is attributable to loans to purchase Motorcycles
not manufactured by Harley-Davidson or Buell.

 

(c)           Marking Records.  As of the Closing Date, Seller has caused the
Computer File relating to the Contracts sold hereunder and concurrently
reconveyed by Trust Depositor to the Trust and pledged by the Trust to the
Indenture Trustee to be clearly and unambiguously marked to indicate that such
Contracts constitute part of the Trust, are owned by the Trust and constitute
security for the Notes.

 

(d)           No Adverse Selection.  No selection procedures adverse to
Noteholders have been employed in selecting the Contracts.

 

(e)           True Sale.  The transactions contemplated by this Agreement and
the Sale and Servicing Agreement constitute valid sales, transfers and
assignments from Seller to Trust Depositor and from Trust Depositor to the Trust
of all of Seller’s right, title and interest in the Contract Assets as of the
Closing Date.

 

(f)            All Filings Made.  All filings (including, without limitation,
UCC filings) required to be made by any Person and actions required to be taken
or performed by any Person in any jurisdiction to give the Indenture Trustee a
first priority perfected lien on, or ownership interest in, the Contracts and
the proceeds thereof and the rest of the Trust Corpus have been made, taken or
performed.

 

(g)           Delta Loans.  No more than 11.00% of the Principal Balance of the
Contracts as of the Cutoff Date is attributable to Delta Loans.

 

Section 3.04.        Representations and Warranties Regarding the Contract
Files.  Seller represents and warrants as of the execution and delivery of this
Agreement and as of the Closing Date that:

 

8

--------------------------------------------------------------------------------


 

(a)           Possession.  Immediately prior to the Closing Date, the Servicer,
or its custodian, will have possession of each original Contract and the related
complete Contract File.  Each of such documents which is required to be signed
by the Obligor has been signed by the Obligor in the appropriate spaces.  All
blanks on any form have been properly filled in and each form has otherwise been
correctly prepared.  The complete Contract File for each Contract currently is
in the possession of the Servicer or its custodian.

 

(b)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Contracts and the Contract Files by Seller pursuant to this Agreement and by
Trust Depositor pursuant to the Sale and Servicing Agreement is not subject to
the bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction.

 


ARTICLE IV


 


PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS


 

Section 4.01.        Custody of Contracts.  The contents of each Contract File
shall be held by the Servicer, or its custodian, for the benefit of the Trust as
the owner thereof in accordance with the Sale and Servicing Agreement.

 

Section 4.02.        Filing.  On or prior to the Closing Date, Seller shall
cause the UCC financing statement(s) referred to in Section 2.02(g) hereof and
in Section 2.02(g) of the Sale and Servicing Agreement to be filed and from time
to time Seller shall take and cause to be taken such actions and execute such
documents as are necessary or desirable or as Trust Depositor or the Trust may
reasonably request to perfect and protect the Trust Depositor’s and the Trust’s
ownership interest in the Contract Assets against all other persons, including,
without limitation, the filing of financing statements, amendments thereto and
continuation statements, the execution of transfer instruments and the making of
notations on or taking possession of all records or documents of title.  The
Seller authorizes the Trust Depositor to file financing statements describing
the Contract Assets as collateral.  All financing statements filed or to be
filed against the Seller in favor of the Trust Depositor or the Trust in
connection herewith describing the Contract Assets as collateral shall contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement, except as permitted in the
Transfer and Sale Agreement or Sale and Servicing Agreement, will violate the
rights of the Secured Party.”

 

Section 4.03.        Name Change or Relocation.  (a) During the term of this
Agreement, Seller shall not change its name, identity or structure or state of
incorporation without first giving at least 30 days’ prior written notice to
Trust Depositor and to the Trustees.

 

(b)           If any change in Seller’s name, identity or structure or other
action would make any financing or continuation statement or notice of ownership
interest or lien filed under this Agreement seriously misleading within the
meaning of applicable provisions of the UCC or any title statute, Seller, no
later than five days after the effective date of such change, shall file such
amendments as may be required to preserve and protect the Trust Depositor’s and
the Trust’s interests in the Contract Assets and proceeds thereof.  In addition,
Seller shall not change its state of incorporation unless it has first taken
such action as is advisable or necessary to preserve and protect the Trust
Depositor’s and the Trusts’ interest in the Contract Assets.  Promptly after
taking any of the foregoing actions, Seller shall deliver to Trust Depositor and
the Trustees an opinion of counsel stating that, in the opinion of such counsel,
all

 

9

--------------------------------------------------------------------------------


 

financing statements or amendments necessary to preserve and protect the
interests of the Trust Depositor and the Trust in the Contract Assets have been
filed, and reciting the details of such filing.

 

Section 4.04.        Costs and Expenses.  Seller agrees to pay all reasonable
costs and disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of (i) Trust Depositor’s, the Issuer’s
and the Indenture Trustee’s right, title and interest in and to the Contract
Assets (including, without limitation, the security interest in the Motorcycles
related thereto) and (ii) the security interests provided for in the Indenture.

 

Section 4.05         Sale Treatment.  Each of Seller and Trust Depositor shall
treat the transfer of Contract Assets made hereunder for all purposes (including
tax and financial accounting purposes) as a sale and purchase on all of its
relevant books, records, financial statements and other applicable documents.

 

Section 4.06         Separateness from Trust Depositor.  The Seller agrees to
take or refrain from taking or engaging in with respect to the Trust Depositor
each of the actions or activities specified in the “substantive consolidation”
opinion of Winston & Strawn LLP (or in any related certificate of Seller)
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

 

Section 4.07         Protection of Security Interests.  The Seller agrees to
deliver an Officer’s Certificate to the Owner Trustee and the Indenture Trustee,
as promptly as practicable after the Closing Date, and in any event within 60
days thereof, certifying that the Seller’s compliance officer has reviewed the
original of each Contract and each related Contract File, that each Contract and
related Contract File conforms in all material respects with the List of
Contracts and each such Contract File is complete and that each document
required be an original.

 


ARTICLE V


 


REMEDIES UPON MISREPRESENTATION


 

Section 5.01.        Repurchases of Contracts for Breach of Representations and
Warranties.  Seller hereby agrees, for the benefit of the Issuer, the Indenture
Trustee and the Trust Depositor, that it shall repurchase a Contract (together
with all related Contract Assets), at its Repurchase Price, not later than two
Business Days prior to the first Distribution Date after the last day of the
calendar month in which the Seller becomes aware or receives written notice from
Trust Depositor, either of the Trustees or the Servicer of any breach of a
representation or warranty of Seller set forth in Article III of this Agreement
that materially adversely affects Trust Depositor’s or the Trust’s interest in
such Contract (without regard to the benefits of the Reserve Fund) and which
breach has not been cured; provided, however, that with respect to any Contract
described on the List of Contracts with respect to an incorrect unpaid Principal
Balance which Seller would otherwise be required to repurchase pursuant to this
Section 5.01 and Section 7.08 of the Sale and Servicing Agreement, Seller may,
in lieu of repurchasing such Contract, deposit in the Collection Account not
later than one Business Day prior to such Distribution Date cash in an amount
sufficient to cure any deficiency or discrepancy; and provided further that with
respect to a breach of a representation or warranty relating to the Contracts in
the aggregate and not to any particular Contract, Seller may select Contracts
(without adverse selection) to repurchase such that had such Contracts not been
reconveyed by Trust Depositor and included as part of the Trust there would have
been no breach of such representation or warranty; provided further that the
failure to maintain perfection of the security interest in the Motorcycle
securing a Contract in accordance with the Sale and Servicing Agreement, shall
be deemed to be a breach materially and adversely affecting the Trust’s interest
in the Contracts or in the

 

10

--------------------------------------------------------------------------------


 

related Contract Assets.  Notwithstanding any other provision of this Agreement,
the obligation of Seller under this Section 5.01 and under Section 7.08 of the
Sale and Servicing Agreement shall not terminate upon a Service Transfer
pursuant to Article VIII of the Sale and Servicing Agreement.

 


ARTICLE VI


 


INDEMNITIES


 

Section 6.01.        Seller Indemnification.  Seller will defend and indemnify
Trust Depositor, the Trust, the Trustees, any agents of the Trustees and the
Noteholders against any and all costs, expenses, losses, damages, claims and
liabilities, joint or several, including reasonable fees and expenses of counsel
and expenses of litigation arising out of or resulting from (i) this Agreement
or the use, ownership or operation of any Motorcycle by Seller or the Servicer
or any Affiliate of either, (ii) any representation or warranty or covenant made
by Seller in this Agreement being untrue or incorrect (subject to the second
sentence of the preamble to Article III of this Agreement above), and (iii) any
untrue statement or alleged untrue statement of a material fact contained in the
Prospectus or in any amendment thereto or the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in light
of the circumstances in which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement was made in conformity with information furnished to Trust Depositor
by Seller specifically for use therein.  Notwithstanding any other provision of
this Agreement, the obligation of Seller under this Section 6.01 shall not
terminate upon a Service Transfer pursuant to Article VIII of the Sale and
Servicing Agreement and shall survive any termination of that agreement or this
Agreement.

 

Section 6.02.        Liabilities to Obligors.  No obligation or liability to any
Obligor under any of the Contracts is intended to be assumed by the Trustees,
the Trust or the Noteholders under or as a result of this Agreement and the
transactions contemplated hereby.

 

Section 6.03.        Tax Indemnification.  Seller covenants and agrees to pay,
and to indemnify, defend and hold harmless the Trust Depositor, the Trust, the
Trustees or the Noteholders from, any taxes that may at any time be asserted
against any such Person as a result of or relating to the transactions
contemplated herein and in the other Transaction Documents, including any sales,
gross receipts, gross margin, general corporation, tangible personal property,
Illinois personal property replacement privilege or license taxes (but not
including any federal, state or other taxes arising out of the creation of the
Trust and the issuance of the Notes) and costs, expenses and reasonable counsel
fees in defending against the same, whether arising by reason of the acts to be
performed by Seller under this Agreement or the Servicer under the Sale and
Servicing Agreement or imposed against the Trust Depositor, the Trust, a
Noteholder or otherwise.  Notwithstanding any other provision of this Agreement,
the obligation of Seller under this Section 6.03 shall not terminate upon a
Service Transfer pursuant to Article VIII of the Sale and Servicing Agreement
and shall survive any termination of this Agreement.

 

Section 6.04.        Operation of Indemnities.  Indemnification under this
Article VI shall include, without limitation, reasonable fees and expenses of
counsel and expenses of litigation.  If Seller has made any indemnity payments
to Trust Depositor or the Trustees pursuant to this Article VI and Trust
Depositor or the Trustees thereafter collects any of such amounts from others,
Trust Depositor or the Trustees will repay such amounts collected to Seller,
except that any payments received by Trust Depositor or the Trustees from an
insurance provider as a result of the events under which the Seller’s indemnity
payments arose shall be repaid prior to any repayment of the Seller’s indemnity
payment.

 

11

--------------------------------------------------------------------------------


 


ARTICLE VII


 


MISCELLANEOUS


 

Section 7.01.        Prohibited Transactions with Respect to the Trust.  Seller
shall not:

 

(a)           Provide credit to any Noteholder for the purpose of enabling such
Noteholder to purchase Notes;

 

(b)           Purchase any Notes in an agency or trustee capacity; or

 

(c)           Except in its capacity as Servicer as provided in the Sale and
Servicing Agreement, lend any money to the Trust.

 

Section 7.02.        Merger or Consolidation.  (a) Except as otherwise provided
in this Section 7.02, Seller will keep in full force and effect its existence,
rights and franchises as a Nevada corporation, and will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and of any of the Contracts and to perform its
duties under this Agreement.

 

(b)           Any person into which Seller may be merged or consolidated, or any
corporation  or other entity resulting from such merger or consolidation to
which Seller is a party, or any person succeeding to the business of Seller,
shall be the successor to Seller hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

(c)           Upon the merger or consolidation of the Seller as described in
this Section 7.02, the Seller shall provide Standard & Poor’s and Moody’s notice
of such merger or consolidation within thirty (30) days after completion of the
same.

 

Section 7.03.        Termination.  This Agreement shall terminate (after
distribution of any Note Distributable Amount due pursuant to Section 7.05 of
the Sale and Servicing Agreement) on the Distribution Date on which the
principal balance of the Notes is reduced to zero; provided, that Seller’s
representations and warranties and indemnities by Seller shall survive
termination.

 

Section 7.04.        Assignment or Delegation by Seller.  Except as specifically
authorized hereunder, Seller may not convey and assign or delegate any of its
rights or obligations hereunder absent the prior written consent of Trust
Depositor and the Trustees, and any attempt to do so without such consent shall
be void.

 

Section 7.05.        Amendment.  (a) This Agreement may be amended from time to
time by Seller and Trust Depositor, with notice to the Rating Agencies, but
without the consent of the Trustees or any of the Noteholders to correct
manifest error, to cure any ambiguity, to correct or supplement any provisions
herein or therein which may be inconsistent with any other provisions herein,
therein or in the Prospectus, as the case may be, or to add any other provisions
with respect to matters or questions arising under this Agreement which shall
not be inconsistent with the provisions of this Agreement or the Prospectus;

 

12

--------------------------------------------------------------------------------


 

provided, however, that such action shall not, as evidenced by an Opinion of
Counsel for Seller acceptable to the Trustees, adversely affect the interests of
any Noteholder.

 

(b)           This Agreement may also be amended from time to time by Seller and
Trust Depositor, with the consent of the Required Holders, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Indenture Trustee for the benefit of Noteholders; provided, however, that no
such amendment or waiver shall (a) reduce in any manner the amount of, or delay
the timing of, collections of payments on the Contracts or distributions which
are required to be made on any Note or (b) reduce the aforesaid percentage
required to consent to any such amendment, without the consent of the holders of
all Notes then outstanding.

 

(c)           Promptly after the execution of any amendment or consent pursuant
to this Section 7.05, Trust Depositor shall furnish written notification of the
substance of such amendment and a copy of such amendment to each Trustee and
each Rating Agency.

 

(d)           It shall not be necessary for the consent of Noteholders under
this Section 7.05 to approve the particular form of any proposed amendment, but
it shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Trustees may prescribe.

 

(e)           Upon the execution of any amendment or consent pursuant to this
Section 7.05, this Agreement shall be modified in accordance therewith, and such
amendment or consent shall form a part of this Agreement for all purposes, and
every holder of Notes theretofore or thereafter issued hereunder shall be bound
thereby.

 

Section 7.06.        Notices.  All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient at the address for such recipient set forth in the
Sale and Servicing Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

All communications and notices pursuant hereto to Noteholders shall be in
writing and delivered or mailed at the address shown in the Note Register.

 

Section 7.07.        Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.  This Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

Section 7.08.        Headings.  The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

13

--------------------------------------------------------------------------------


 

Section 7.09.        Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Illinois.

 

Section 7.10.        No Bankruptcy Petition.  The Seller covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all amounts owing in respect of all outstanding Securities, as well as any
other amounts distributable or payable from the Trust Estate, together with any
other amounts owing in respect of obligations of the Trust Depositor, it will
not institute against, or solicit or join in or cooperate with or encourage any
Person to institute against, the Trust Depositor or the Trust, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any State of the
United States.  This Section 7.10 shall survive termination of this Agreement.

 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

By:

/s/ Perry A Glassgow

 

Printed Name:

Perry A. Glassgow

 

Title:

Vice President and Treasurer

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

By:

/s/ Perry A Glassgow

 

Printed Name:

Perry A. Glassgow

 

Title:

Vice President and Treasurer

 

Signature Page to Transfer and Sale Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

Transfer and Sale

Agreement

 

FORM OF ASSIGNMENT

 

In accordance with the Transfer and Sale Agreement (the “Agreement”) dated as of
February 15, 2008 made by and between the undersigned, as seller thereunder
(“Seller”), and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (“Trust Depositor”), as purchaser thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to Trust Depositor (i) all the right, title and interest of
Seller in and to the Contracts listed on the List of Contracts in effect on the
Closing Date (including, without limitation, all security interests and all
rights to receive payments which are collected pursuant thereto after the Cutoff
Date, including any liquidation proceeds therefrom, but excluding any rights to
receive payments which were collected pursuant thereto on or prior to the Cutoff
Date), (ii) all rights of Seller under any physical damage or other individual
insurance policy (including a “forced placed” policy, if any), any debt
insurance policy or any debt cancellation agreement relating to any such
Contract, an Obligor or a Motorcycle securing such Contract, (iii) all security
interests in each such Motorcycle, (iv) all documents contained in the related
Contract Files, (v) all rights of Seller in the Lockbox, Lockbox Account and
related Lockbox Agreement to the extent they relate to the Contracts, (vi) all
rights (but not the obligations) of the Seller under any motorcycle dealer
agreements between the dealers (i.e. originators of certain Contracts) and the
Seller, (vii) all rights of Seller to certain rebates of premiums and other
amounts relating to insurance policies, debt cancellation agreements, extended
service contracts or other repair agreements and other items financed under such
Contracts and (viii) all proceeds and products of the foregoing

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement dated as of
February 15, 2008 made by and among the undersigned, as servicer, the Trust
Depositor, Harley-Davidson Motorcycle Trust 2008-1, as issuer, and The Bank of
New York Trust Company, N.A., as indenture trustee.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this [          ] day of                             .

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

By:

 

 

Printed Name:

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

Transfer and Sale

Agreement

 

FORM OF OFFICER’S CERTIFICATE

 

(See Exhibit C to the Sale and Servicing Agreement)

 

--------------------------------------------------------------------------------